DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action sent in response to Applicant’s communication received on 12/23/2019 for the application number 16625804. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-6 are presented for examination.  

Information Disclosure Statement
The information disclosure submitted on 12/23/2019, 11/19/2020 and 1/26/2021 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information, disclosure statement is being considered by the examiner.
Priority
The application claims  the priority of the foreign application JP2017-150106 filed on 8/2/2017. Examiner acknowledges the priority. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “sensor unit, extraction unit and transmission unit ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “sensing, extracting, transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Sensor unit – executed by the CPU (Para 0029, Fig 2-3) 
Extraction unit – executed by the CPU (Para 0029, Fig 2-3)
Transmission unit – executed by the CPU (Para 0029, Fig 2-3)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
Claims 1 and  3-6 of this application is patentably indistinct from claims 1-4,5 and 16-18  of US app# 16625800 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5 and 16-18   of U.S. App 16625800 Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the current application are to be found in US App# 16625800 claims 1,8, 9 and 16-
Similarly 3 and 6 claims of the current application reads on claims 4, 10 and 11 of US App 16625800

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Cella ( PCT/US17/31721) 

Regarding claim 1, Cella  teaches a sensor device for transmitting, to an external device installed external to the sensor device, sensing data generated from monitoring a target ( data monitoring device transmits the data to the remote servers, Para 0061) , the sensor device comprising: a sensor unit configured to generate sensing data including background noise data (noise data, Para 0169, 0243) , the background noise data representing noise from a cause other than the target( overall noise ( environments external etc.), Para 0169, Para 0243 ( page 110) ) ; an extraction unit configured to extract the background noise data from the sensing data ( identify noise, pattern recognition, Page 128) ; and a transmission unit configured to transmit the background noise data extracted by the extraction unit to the external device( transmitting data, Para 0061) 


Regarding claim 2, Cella above in claim 1, teaches storage configured to store items of sensing data generated at a plurality of times, wherein the transmission unit is configured to collectively transmit the items of sensing data stored in the storage to the external device ( store the data and cumulatively transmit the data, Para 0588, periodically sharing the data, Para 0522, 0754) 


Regarding claim 5, Cella teaches a  non-transitory computer-readable medium storing a program ( computer readable medium, Para 0285)  for transmitting background noise data ( transmitting data, Para 0061) 
 , the program causing a computer to implement:  2Shuichi MISUMILEX.105.0023.PC Preliminary Amendment obtaining sensing data generated from monitoring a target ( remote servers obtains data, Para 0061) , the sensing data including background noise data representing noise from a cause other than the target ( overall noise ( environments external etc.), Para 0169, Para 0243 ( page 110) ) ; extracting the background ( identify noise, pattern recognition, Page 128); and transmitting the extracted background noise data ( transmitting data, Para 0061) 

Regarding claim 4, arguments analogous to claim 5, are applicable.  In addition Cella teaches a method to perform the functions of claim 5 ( Abstract) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (  PCT/US17/31721) and further in view of Bosua ( US 20170163439)
Regarding claim 3, Cella as above in claim 1, does not explicitly teaches  wherein the extraction unit is configured to extract the background noise data by sorting the items of sensing data generated at a plurality of times based on values indicated by the items of sensing data 
However Bosua teaches wherein the extraction unit is configured to extract the background noise data by sorting the items of sensing data generated at a plurality of times based on values indicated by the items of sensing data ( values associated with context parameter ( context parameter includes ambient noise), Para 0093, 0092) 
It would have been obvious having the teachings of Cella to further include the concept of Bosua before effective filing date to use the known method of  indication for the device to understand which parameter is pattern or parameter is about, hence yielding a predictable results ( Para 0092-0093, Bosua ) 

Regarding claim 6, arguments analogous to claim 3, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674